Exhibit 10.46
SLM CORPORATION
Change in Control Severance Plan for Senior Officers

-i-



--------------------------------------------------------------------------------



 



ARTICLE 1
NAME, PURPOSE AND EFFECTIVE DATE
     1.01 Name and Purpose of Plan. The name of this plan is the SLM Corporation
Change in Control Severance Plan for Senior Officers (the “Plan”). The purpose
of the Plan is to provide compensation and benefits to certain senior level
officers of SLM Corporation upon certain change in control events of SLM
Corporation (the “Corporation”).
     1.02 Effective Date. The effective date of the Plan is January 1, 2006.
Sections 2.03 and 3.01 of the Plan were amended on March 19, 2008. The Plan was
further amended effective January 1, 2009 and on December 8, 2010. The
compensation and benefits payable under this Plan are payable upon Change in
Control events that occur after the effective date of this Plan.
     1.03 ERISA Status. This Plan is intended to be an unfunded plan that is
maintained primarily to provide severance compensation and benefits to a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974 (“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA.
ARTICLE 2
DEFINITIONS
     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
     2.01 “Base Salary” means the greater of the annual base rate of
compensation payable to an Eligible Officer at the time of (a) a Change in
Control or (b) a Termination Date, such annual base rate of compensation not
reduced by any pre-tax deferrals under any tax-qualified plan, non-qualified
deferred compensation plan, qualified transportation fringe benefit plan under
Code Section 132(f), or cafeteria plan under Code Section 125 maintained by the
Corporation, but excluding the following: incentive or other bonus plan
payments, accrued vacation, commissions, sick leave, holidays, jury duty,
bereavement, other paid leaves of absence, short-term disability payments,
recruiting/job referral bonuses, severance, hiring bonuses, long-term disability
payments, payments from a nonqualified deferred compensation plan maintained by
the Corporation, or amounts paid on account of the exercise of stock options or
on account of the award or vesting of restricted or performance stock or other
stock-based compensation.
     2.02 “Board of Directors” means the Board of Directors of SLM Corporation.
     2.03 “Bonus” means the greater of: (a) the average of the annual bonuses
earned under the SLM Corporation Incentive Plan or any successor plan for the
two-year period prior to a Change in Control or (b) the average of the annual
bonuses earned under the SLM Corporation Incentive Plan or any successor plan,
including a comparable annual incentive plan of a Successor Corporation, for the
two-year period prior to the Eligible Officer’s Termination Date,

-1-



--------------------------------------------------------------------------------



 



except that with regard to an Eligible Officer with no bonus payment history,
“Bonus” means such Eligible Officer’s target bonus multiplied by the percentage
that results from dividing the two-year average of actual bonuses paid to
officers at the same level as the Newly Hired Officer by the two-year average of
the target bonuses set for officers at the same level as the Newly Hired
Officer, and with regard to an Eligible Officer with one year of bonus history,
such Eligible Officer’s “Bonus” means the average of 1) his or her actual bonus
and 2) his or her target bonus multiplied by the percentage that results from
dividing the average of actual bonuses paid to officers at the same level as the
Newly Hired Officer by the average of the target bonuses set for officers at the
same level as the Newly Hired Officer.
     2.04 “Equity Acceleration Change in Control” means an occurrence of any of
the following events: (a) an acquisition (other than directly from the
Corporation) of any voting securities of the Corporation (the “Voting
Securities”) by any “person or group” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than an employee benefit plan of the
Corporation, immediately after which such person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of more than fifty
percent (50%) of the combined voting power of the Corporation’s then outstanding
Voting Securities; (b) approval by the Corporation’s stockholders of a merger,
consolidation or reorganization involving the Corporation and the corporation
resulting from the merger, consolidation or reorganization (the “Surviving
Corporation”) does not assume the SLM Corporation Incentive Plan; (c) approval
by the Corporation’s stockholders of merger, consolidation or reorganization
involving the Corporation and the Surviving Corporation assumes the SLM
Corporation Incentive Plan but, either (I) the stockholders of the Corporation
immediately before such merger, consolidation or reorganization own, directly or
indirectly immediately following such merger, consolidation or reorganization,
less than fifty percent (50%) of the combined voting power of the Surviving
Corporation in substantially the same proportion as their ownership immediately
before such merger, consolidation or reorganization, or (II) less than a
majority of the members of the Board of Directors of the Surviving Corporation
were directors of the Corporation immediately prior to the execution of the
agreement providing for such merger, consolidation or reorganization;
(d) approval by the Corporation’s stockholders of a complete liquidation or
dissolution of the Corporation; or (e) such other events as the Board of
Directors or a Committee of the Board of Directors from time to time may
specify.
     2.05 “Cash Acceleration Change in Control” means, in addition to an
occurrence of an Equity Acceleration Change in Control event as defined above,
(a) the sale of all or substantially all of the assets of the Corporation or
(b) with regard only to an Eligible Officer whose primary responsibilities are
within a business segment as described in the Corporation’s financial
statements, the sale of all or substantially all of the assets of such a
business segment.
     2.06 “For Cause” means a determination by the Committee (as defined herein)
that there has been a willful and continuing failure of an Eligible Officer to
perform substantially his duties and responsibilities (other than as a result of
Eligible Officer’s death or Disability) and, if in the judgment of the Committee
such willful and continuing failure may be cured by an Eligible Officer, that
such failure has not been cured by an Eligible Officer within ten (10) business
days after written notice of such was given to Eligible Officer by the
Committee, or that Eligible Officer has committed an act of Misconduct (as
defined below). For purposes of this Plan, “Misconduct” shall mean:
(a) embezzlement, fraud, conviction of a felony crime, pleading

2



--------------------------------------------------------------------------------



 



guilty or nolo contender to a felony crime, or breach of fiduciary duty or
deliberate disregard of the Corporation’s Code of Business Code; (b) personal
dishonesty of Eligible Officer materially injurious to the Corporation; (c) an
unauthorized disclosure of any Proprietary Information; or (d) competing with
the Corporation while employed by the Corporation or during the Restricted
Period, in contravention of the non-competition and non-solicitation agreements
substantially in the form provided in Exhibit A upon termination of employment.
     2.07 “Termination of Employment For Good Reason” means an Eligible
Officer’s decision to resign from his employment due to (a) a material reduction
in the position or responsibilities of Eligible Officer; (b) a reduction in
Eligible Officer’s Base Salary or a material reduction in Eligible Officer’s
compensation arrangements or benefits, (provided that variability in the value
of stock-based compensation or in the compensation provided under the SLM
Corporation Incentive Plan or a successor plan shall not be deemed to cause a
material reduction in compensation); or (c) a relocation of the Eligible
Officer’s primary work location to a distance of more than seventy-five
(75) miles from its location as of the date of this Plan without the consent of
Eligible Officer, unless such relocation results in the Eligible Officer’s
primary work location being closer to Eligible Officer’s then primary residence
or does not substantially increase the average commuting time of Eligible
Officer.
     2.08 “Termination Date” has the following meaning. For purposes of a
“Termination by Eligible Officer For Good Reason,” Termination Date means the
date that the Eligible Officer submits his written notice of resignation to the
Corporation; provided, however, that if the decision to resign is due to clause
(a) of the definition of “Termination by Eligible Officer For Good Reason,” the
Termination Date means the date that is six months following the date that the
Eligible Officer submits his written notice of resignation to the Corporation.
For purposes of a “Termination of Employment by Corporation Without Cause,”
Termination Date means the date the Corporation delivers written notice of
termination to the Eligible Officer.
     2.09 “Termination of Eligible Officer’s Employment Without Cause” means
termination of an Eligible Officer’s employment by the Corporation for any
reason other than “For Cause” or on account of death or disability, as defined
in the Corporation’s long-term disability policy in effect at the time of
termination (“Disability”).
ARTICLE 3
ELIGIBILITY AND BENEFITS
     3.01 Eligible Officers. Officers of SLM Corporation at the level of Senior
Vice President and above are eligible for benefits under this Plan (the
“Eligible Officers”).
     3.02 Single Trigger Change-in-Control Benefits. Upon an Equity Acceleration
Change in Control, all outstanding and unvested equity awards held by an
Eligible Officer and granted under the SLM Corporation Management Incentive Plan
or the SLM Corporation Incentive Plan shall become vested and non-forfeitable,
provided however, that for equity awards granted in 2009 and in subsequent years
the following shall apply: in the event of a Change of Control Transaction
involving a merger, consolidation or reorganization and in which the Corporation
is not the Surviving Corporation, if the terms of such transaction do not
provide for

3



--------------------------------------------------------------------------------



 



the Surviving Corporation to adopt and assume a Participant’s Awards under the
Plan (with any appropriate adjustment to the number and type of shares subject
to such Awards), the Award shall become 100% vested and (if applicable)
exercisable and shall be settled and (if applicable) exercised in full as of the
time immediately prior to the consummation of such Change of Control
Transaction.
     3.03 Double Trigger Change-in-Control Benefits. An Eligible Officer shall
be entitled to receive a severance payment (the “Severance Payment”) and
continuation of medical and dental insurance benefits if within the first
24-month period after the occurrence of a Cash Acceleration Change in Control,
either: (I) the Eligible Officer gives written notice of his Termination of
Employment for Good Reason, provided that if such notice is on account of a
decision to resign due to clause (a) of the definition of “Termination by
Eligible Officer For Good Reason,” such Eligible Officer continues his
employment for a 6-month period following the delivery of such notice or (II)
upon a Termination of Eligible Officer’s Employment Without Cause.
          (a) The amount of the Severance Payment shall equal two times the sum
of the Eligible Officer’s Base Salary and Bonus plus a cash payment equal to the
Eligible Officer’s target annual bonus amount for the year in which the
Termination Date occurs, such target bonus amount to be prorated for the full
number of months in the final year that the Eligible Officer was employed by the
Corporation. The Severance Payment shall be made to the Eligible Officer in a
single lump sum cash payment following the date that the Eligible Officer
becomes entitled to a Severance Payment but in no event later than seventy-five
calendar days from the Termination Date if intended to qualify under Internal
Revenue Code Section 409A.
          (b) For 24 months following the Eligible Officer’s Termination Date,
the Eligible Officer and his eligible dependents or survivors shall be entitled
to continue to participate in any medical and dental insurance plans generally
available to the senior management of the Corporation, as such plans may be in
effect from time to time on the terms generally applied to actively employed
senior management of the Corporation, including any Eligible Officer
cost-sharing provision. Eligible Officer shall cease to be covered under the
foregoing medical and/or dental insurance plans if he becomes eligible to obtain
coverage under medical and/or dental insurance plans of a subsequent employer.
          (c) All payments and benefits provided under this Section 3.03 are
conditioned on the Eligible Officer’s continuing compliance with this Plan and
the Eligible Officer’s execution (and effectiveness) of a release of claims and
covenant not to sue and non-competition and non-solicitation agreements
substantially in the form provided in Exhibit A upon termination of employment.
     3.04. Tax Effect of Payments. (a) No Excise Tax Gross-Up. In the event it
is determined that any compensation by or benefit from the Corporation to the
Eligible Officer or for the Eligible Officer’s benefit, whether pursuant to the
terms of this Plan or otherwise (“Total Payments”), (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986 as amended (the “Code”) and (ii) would be subject to taxes of any state,
local or federal taxing authority that would not have been imposed but for a
change of

4



--------------------------------------------------------------------------------



 



control, including any excise tax under Section 4999 of the Code, and any
successor or comparable provision (“Excise Tax”), then the Eligible Officer’s
benefits under this Plan or otherwise shall be either (x) delivered in full or
(y) delivered as to such lesser extent which would result in no portion of the
Total Payments being subject to Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by the Executive on an after-tax basis of the
greatest amount of benefits, notwithstanding that all or some portion of the
Total Payments may be taxable under Section 4999 of the Code. In the event that
the payments and/or benefits are to be reduced pursuant to this Section 3.04(a),
such payments and benefits shall be reduced such that the reduction of after-tax
compensation to be provided to the Eligible Officer as a result of this
Section 3.04(a) is minimized. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero. In addition, the Company may in its discretion, include in
the lesser benefits paid under (y) above, a reasonable cushion amount to take
into account that the final value of the benefits delivered to the Executive
Officer could be determined at a later point in time. Each Eligible Officer
shall cooperate fully with the Company to determine the benefits applicable
under this Section.
          (b) Determination by Auditors. All mathematical determinations and all
determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of section 280G of the Code) that are required to be made
under this Section 3, shall be made by the independent auditors retained by the
Corporation most recently prior to the Change in Control (the “Auditors”), who
shall provide their determination (the “Determination”), together with detailed
supporting calculations, both to the Corporation and to the Eligible Officer
promptly following the Eligible Officer’s Termination Date, if applicable, or
such earlier time as is requested by the Corporation. Any Determination by the
Auditors shall be binding upon the Corporation and the Eligible Officer, absent
a binding determination by a governmental taxing authority that a greater or
lesser amount of taxes is payable by the Eligible Officer. The Corporation shall
pay the fees and costs of the Auditors. If the Auditors do not agree to perform
the tasks contemplated by this Section 3, then the Corporation shall promptly
select another qualified accounting firm to perform such tasks.
     3.05. Section 409A. Notwithstanding anything herein to the contrary, to the
extent that the Committee determines, in its sole discretion, that any payments
or benefits to be provided hereunder to or for the benefit of an Eligible
Officer who is also a “specified employee” (as such term is defined under
Section 409A(a)(2)(B)(i) of the Code or any successor or comparable provision)
would be subject to the additional tax imposed under Section 409A(a)(1)(B) of
the Code or any successor or comparable provision, the commencement of such
payments and/or benefits shall be delayed until the earlier of (x) the date that
is six months following the Termination Date or (y) the date of the Eligible
Officer’s death or disability (within the meaning of Section 409A(a)(2)(C) of
the Code or any successor or comparable provision) (such date is referred to
herein as the “Distribution Date”). In the event that the Committee determines
that the commencement of any of the benefits to be provided under
Section 3.03(b) are to be delayed pursuant to the preceding sentence, the
Corporation shall require the Eligible Officer to bear the

5



--------------------------------------------------------------------------------



 



full cost of such benefits until the Distribution Date at which time the
Corporation shall reimburse the Designated Employee for all such costs.
ARTICLE 4
WELFARE BENEFIT COMMITTEE
     4.01 Welfare Benefit Plan Committee. The Plan shall be administered by the
Welfare Benefit Plan Committee, appointed by and serving at the pleasure of the
Board of Directors and consisting of at least three (3) officers of the
Corporation (the “Committee”).
     4.02 Powers. The Committee shall have full power, discretion and authority
to interpret, construe and administer the Plan and any part hereof, and the
Committee’s interpretation and construction hereof, and any actions hereunder,
shall be binding on all persons for all purposes. The Committee shall provide
for the keeping of detailed, written minutes of its actions. The Committee, in
fulfilling its responsibilities may (by way of illustration and not of
limitation) do any or all of the following:
          (i) allocate among its members, and/or delegate to one or more other
persons selected by it, responsibility for fulfilling some or all of its
responsibilities under the Plan in accordance with Section 405(c) of ERISA;
          (ii) designate one or more of its members to sign on its behalf
directions, notices and other communications to any entity or other person;
          (iii) establish rules and regulations with regard to its conduct and
the fulfillment of its responsibilities under the Plan;
          (iv) designate other persons to render advice with respect to any
responsibility or authority pursuant to the Plan being carried out by it or any
of its delegates under the Plan; and
          (v) employ legal counsel, consultants and agents as it may deem
desirable in the administration of the Plan and rely on the opinion of such
counsel.
     4.03 Action by Majority. The majority of the members of the Committee in
office at the time will constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee will be by the vote of the
majority at any meeting or by written instrument signed by the majority.
ARTICLE 5
CLAIM FOR BENEFITS UNDER THIS PLAN
     5.01 Claims for Benefits under this Plan. A condition precedent to receipt
of severance benefits is the execution of an unaltered release of claims in form
and substance prescribed by the Corporation. If an Eligible Officer believes
that an individual should have been eligible to participate in the Plan or
disputes the amount of benefits under the Plan, such

6



--------------------------------------------------------------------------------



 



individual may submit a claim for benefits in writing to the Committee within
sixty 60 days after the individual’s termination of employment. If such claim
for benefits is wholly or partially denied, the Committee shall within a
reasonable period of time, but no later than 90 days after receipt of the
written claim, notify the individual of the denial of the claim. If an extension
of time for processing the claim is required, the Committee may take up to an
additional 90 days, provided that the Committee sends the individual written
notice of the extension before the expiration of the original 90-day period. The
notice provided to the individual will describe why an extension is required and
when a decision is expected to be made. If a claim is wholly or partially
denied, the denial notice: (1) shall be in writing, (2) shall be written in a
manner calculated to be understood by the individual, and (3) shall contain
(a) the reasons for the denial, including specific reference to those plan
provisions on which the denial is based; (b) a description of any additional
information necessary to complete the claim and an explanation of why such
information is necessary; (c) an explanation of the steps to be taken to appeal
the adverse determination; and (d) a statement of the individual’s right to
bring a civil action under section 502(a) of ERISA following an adverse decision
after appeal. The Committee shall have full discretion consistent with their
fiduciary obligations under ERISA to deny or grant a claim in whole or in part.
If notice of denial of a claim is not furnished in accordance with this section,
the claim shall be deemed denied and the claimant shall be permitted to exercise
his rights to review pursuant to Section 9.02 and 9.03.
     5.02 Right to Request Review of Benefit Denial. Within 60 days of the
individual’s receipt of the written notice of denial of the claim, the
individual may file a written request for a review of the denial of the
individual’s claim for benefits In connection with the individual’s appeal of
the denial of his benefit, the individual may submit comments, records,
documents, or other information supporting the appeal, regardless of whether
such information was considered in the prior benefits decision. Upon request and
free of charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim.
     5.03 Disposition of Claim. The Committee shall deliver to the individual a
written decision on the claim promptly, but not later than 60 days after the
receipt of the individual’s written request for review, except that if there are
special circumstances which require an extension of time for processing, the
60-day period shall be extended to 120 days; provided that the appeal reviewer
sends written notice of the extension before the expiration of the original
60-day period. If the appeal is wholly or partially denied, the denial notice
will: (1) be written in a manner calculated to be understood by the individual,
(2) contain references to the specific plan provision(s) upon which the decision
was based; (3) contain a statement that, upon request and free of charge, the
individual will be provided reasonable access to and copies of all documents,
records and other information relevant to the claim for benefits; and
(4) contain a statement of the individual’s right to bring a civil action under
section 502(a) of ERISA.
     5.04 Exhaustion. An individual must exhaust the Plan’s claims procedures
prior to bringing any claim for benefits under the Plan in a court of competent
jurisdiction.

7



--------------------------------------------------------------------------------



 



ARTICLE 6
MISCELLANEOUS
     6.01 Successors. (a) Any successor (whether direct or indirect and whether
by purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Corporation’s business and/or assets, or all or
substantially all of the business and/or assets of a business segment of the
Corporation shall be obligated under this Plan in the same manner and to the
same extent as the Corporation would be required to perform it in the absence of
a succession.
          (b) This Plan and all rights of the Eligible Officer hereunder shall
inure to the benefit of, and be enforceable by, the Eligible Officer’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     6.02 Creditor Status of Eligible Officers. In the event that any Eligible
Officer acquires a right to receive payments from the Corporation under the
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Corporation.
     6.03 Facility of Payment. If it shall be found that (a) an Eligible Officer
entitled to receive any payment under the Plan is physically or mentally
incompetent to receive such payment and to give a valid release therefor, and
(b) another person or an institution is then maintaining or has custody of such
Eligible Officer, and no guardian, committee, or other representative of the
estate of such person has been duly appointed by a court of competent
jurisdiction, the payment may be made to such other person or institution
referred to in (b) above, and the release shall be a valid and complete
discharge for the payment.
     6.04 Notice of Address. Each Eligible Officer entitled to benefits under
the Plan must file with the Corporation, in writing, his post office address and
each change of post office address. Any communication, statement or notice
addressed to such Eligible Officer at such address shall be deemed sufficient
for all purposes of the Plan, and there shall be no obligation on the part of
the Corporation to search for or to ascertain the location of such Eligible
Officer.
     6.05 Headings. The headings of the Plan are inserted for convenience and
reference only and shall have no effect upon the meaning of the provisions
hereof.
     6.06 Choice of Law. The Plan shall be construed, regulated and administered
under the laws of the Commonwealth of Virginia (excluding the choice-of-law
rules thereto), except that if any such laws are superseded by any applicable
Federal law or statute, such Federal law or statute shall apply.
     6.07 Construction. Whenever used herein, a masculine pronoun shall be
deemed to include the masculine and feminine gender, a singular word shall be
deemed to include the singular and plural and vice versa in all cases where the
context requires.
     6.08 Termination; Amendment; Waiver. (a) Prior to the occurrence of either
an Equity Acceleration Change in Control or a Cash Acceleration Change in
Control, the Board of Directors, or a delegated Committee of the Board, may
amend or terminate the Plan at any time

8



--------------------------------------------------------------------------------



 



and from time to time. Termination or amendment of the Plan shall not affect any
obligation of the Corporation under the Plan which has accrued and is unpaid as
of the effective date of the termination or amendment. Unless and until an
Equity Acceleration Change in Control and/or a Cash Acceleration Change in
Control shall have occurred, an Eligible Officer shall not have any vested
rights under the Plan or any agreement entered into pursuant to the Plan.
          (b) From and after the occurrence of either an Equity Acceleration
Change in Control or a Cash Acceleration Change in Control, no provision of this
Plan shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Eligible Officer and by an
authorized officer of the Corporation (other than the Eligible Officer). No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.
          (c) Notwithstanding anything herein to the contrary, the Board of
Directors may, in its sole discretion, amend the Plan (which amendment shall be
effective upon its adoption or at such other time designated by the Board of
Directors) at any time prior to an Equity Acceleration Change in Control and/or
Cash Acceleration Change in Control as may be necessary to avoid the imposition
of the additional tax under Section 409A(a)(1)(B) of the Code; provided,
however, that any such amendment shall be implemented in such a manner as to
preserve, to the greatest extent possible, the terms and conditions of the Plan
as in existence immediately prior to any such amendment.
     6.09 Whole Agreement. This Plan contains all the legally binding
understandings and agreements between the Eligible Officer and the Corporation
pertaining to the subject matter thereof and supersedes all such agreements,
whether oral or in writing, previously entered into between the parties.
     6.10 Withholding Taxes. All payments made under this Plan shall be subject
to reduction to reflect taxes required to be withheld by law.
     6.11 No Assignment. The rights of an Eligible Officer to payments or
benefits under this Plan shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 6.11 shall be void.

9



--------------------------------------------------------------------------------



 



Exhibit A
AGREEMENT AND RELEASE
     SLM Corporation has established the SLM Corporation Change in Control
Several Plan for Senior Officers (the “Plan”). As a condition to receiving
compensation and benefits set forth in the Plan (the “Plan Benefits”), I agree
as follows:
     (1) In consideration of the Plan Benefits, I promise and agree to release
SLM Corporation, its subsidiaries, affiliates, predecessors, successors, and any
related companies, (collectively “SLM”) and the former and current officers,
employees, directors, and benefits plan trustees of any of them from all
actions, causes of action, suits, claims or demands that I ever had, now have or
may have in the future, based on my employment with SLM, or with any of the
other entities described above, or based on the termination of that employment.
I understand this includes the release of any rights or claims I may have under
the Age Discrimination in Employment Act (“ADEA”), which prohibits age
discrimination in employment; the Americans with Disabilities Act (“ADA”), which
prohibits discrimination on the basis of disability; the Family and Medical
Leave Act (“FMLA”), which provides certain job protections for employees who
take medical or family leave; Title VII of the Civil Rights Act of 1964 (“Title
VII”), which prohibits discrimination in employment based on race, color,
national origin, religion and sex; applicable state employment discrimination
laws; the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended; the Vietnam Era Veteran’s Readjustment Act of 1974 which prohibits
discrimination on the basis of veteran status; the Worker Adjustment and
Retraining Notification Act (“WARN”), which provides certain notice requirements
for plant closings and mass layoffs; claims for individual relief under the
Sarbanes-Oxley Act of 2002; claims pursuant to any other federal, state, or
local laws regarding discrimination based on age, race, color, sex, disability,
pregnancy, religion, national origin, creed, familial status, public assistance
status, ancestry, matriculation, political affiliation, genetic information,
atypical hereditary cellular or blood trait, veteran status, personal
appearance, family responsibilities, use of lawful products outside the
workplace, sexual orientation, marital status, or any unlawful basis, and claims
for alleged violations of any other local, state or federal law, regulation,
ordinance, public policy or common law duty having any bearing whatsoever upon
the terms and conditions of, and/or the cessation of my employment with SLM or
any of the other entities covered by this Agreement and Release.
     I understand this also includes a release by me of claims for breach of
express or implied contract, Fair Labor Standards Act, defamation, negligent
hiring, investigation, retention, or supervision, fraudulent or negligent
misrepresentation, intentional interference with an advantageous business
relationship, assault, battery, false imprisonment, fraud, false arrest, Fair
Credit Reporting Act, invasion of privacy, wrongful discharge, constructive
discharge, breach of an implied covenant of good faith and fair dealing,
promissory estoppel, public policy tort, negligent or intentional infliction of
emotional distress, or other claims for personal injury and any claims under the
Employee Retirement Income Security Act of 1974 (except for claims under the
Employee Retirement Income Security Act for benefits due under the terms of an

10



--------------------------------------------------------------------------------



 



employee benefit plan). This release is intended to cover all claims in
existence as of the date of this Agreement, including both claims that I know
about and those I may not know.
     I further represent that I have not filed any complaints, charges, or
lawsuits against SLM, or any of the entities or individuals covered by this
Agreement and Release, with any governmental agency, self-regulating agency or
any court, and promise that I will not do so at any time hereafter regarding any
matter covered by this Agreement and Release; provided, however, that this shall
not limit me from bringing an action for the sole purpose of (a) enforcing my
rights under this Agreement and Release or (b) enforcing any claims that arise
under the Age Discrimination in Employment Act after I have signed this
Agreement and Release. I further represent that I have incurred no work-related
injury. I further waive any right to payment of attorneys’ fees, which I may
have incurred, other than any rights I may have under the By-Laws of the
Corporation. It is understood and agreed that by entering into this Agreement
and Release, SLM does not admit any violation of law, or any of employee’s
rights, and has entered into this Agreement and Release solely in the interest
of resolving finally all claims and issues relating to employee’s employment and
separation. I agree to return all company property in my possession.
     I have not reported any illegal conduct or activities to any supervisor,
manager, department head, human resources representative, director, officer,
agent or any other representative of SLM, to any member of the legal or
compliance departments, or to the Code of Business Conduct hotline and have no
knowledge of any such illegal conduct or activities.
     (2) If I break my promises in the preceding section of this Agreement and
Release and file a complaint, charge or lawsuit based on a legal claim that I
have released, I agree that I will pay for all costs incurred by SLM or any
entities or individuals covered by this Agreement and Release, including
reasonable attorneys’ fees, in defending against my claim. Nothing in this
Agreement prohibits or restricts me from: (a) making any disclosure of
information required by law; (b) testifying in, providing information to, or
assisting in an investigation or proceeding brought by any governmental or
regulatory body or official; or (c) from testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal or state employment law or any federal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization. Notwithstanding anything to the contrary in this paragraph, I
hereby waive and release any right to receive any relief as a result of my
participating in any investigation or proceeding of the U.S. Department of
Labor, EEOC, or any federal, state, or local government agency or court.
     I further agree that any dispute regarding any aspect of this Agreement and
Release or any act which allegedly has or would violate any provision of this
Agreement and Release (“arbitrable dispute”) will be submitted to arbitration in
Fairfax County, Virginia in accordance with the rules of the American
Arbitration Association, as the exclusive remedy for such claims or dispute.
This Agreement and Release shall be governed in all respects by the substantive
laws of the Commonwealth of Virginia, without regard to its provisions relating
to conflict of laws. This Section (2) does not apply to disputes concerning the
Age Discrimination in Employment Act (ADEA).

11



--------------------------------------------------------------------------------



 



     (3) I understand and agree that this Agreement and Release, if not timely
revoked, is final and binding when executed by me. I promise not to thereafter
challenge its enforceability. As a further limitation on my rights to make such
a challenge, I promise that before attempting to challenge its enforceability, I
shall tender initially to SLM by certified check delivered to SVP, Human
Resources, all monies received by me pursuant to this Agreement and Release,
exclusive of the vacation payout and final paycheck, and invite SLM to retain
such monies and agree with me to cancel this Agreement and Release. Such tender
by me is a condition precedent to my challenging any portion of this Agreement
and Release. In the event SLM accepts this offer, it shall retain such monies
and the Agreement and Release shall be canceled. In the event SLM does not
accept this offer, it shall so notify me, and shall place such monies in an
interest-bearing escrow account pending resolution of the dispute between me and
SLM as to whether this Agreement and Release shall be set aside and/or otherwise
rendered unenforceable. In the event I do not prevail in any action to challenge
this Agreement and Release, I understand that I am not entitled to receive back
any portion of the amount tendered by me pursuant to this Section (3). This
paragraph does not apply to disputes concerning the Age Discrimination in
Employment Act (ADEA).
     (4) This Agreement and Release shall not be offered or received in evidence
in any action or proceeding in any court, arbitration, administrative agency or
other tribunal for any purpose whatsoever other than to carry out or enforce the
provisions of this Agreement.
     (5) I further promise not to disparage SLM or any other entity or person
covered by this Agreement and Release.
     (6) In addition, in consideration of the Plan Benefits, I hereby assign to
SLM my entire right, title, and interest in any idea, concept, trade secret,
technique, invention, design, computer programs and related documentation, other
works of authorship, mask works, and the like (all hereinafter called
“Developments”), made conceived, written, or otherwise created solely or jointly
by me, whether or not such Developments are patentable, subject to copyright
protection or susceptible to any other form of protection which: (a) relate to
the actual or anticipated business or research or development of SLM or (b) are
suggested by or resulted from any task assigned to me or work performed by me
for or on behalf of SLM. The above provisions concerning assignment of
Developments apply to Developments created while I have been employed by one or
more of SLM’s affiliates, subsidiaries, predecessors or successors in an
executive, managerial, professional, product or technical planning, marketing,
administrative, sales, technical, research, programming, or engineering capacity
(including development, product, manufacturing, systems, applied science, and
field engineering). I acknowledge that the copyright and any other intellectual
property right in designs, computer programs and related documentation, and
other works of authorship, created within the scope of my employment, belong to
SLM by operation of law. In connection with any of the Developments assigned I
will, on SLM’s request, promptly execute a specific assignment of title to SLM
or its designee, and do anything else reasonably necessary to enable SLM or such
designee to acquire, transfer, maintain, secure, and enforce a patent, copyright
or other form of protection in the United States and in other countries. I agree
to assist SLM in obtaining, securing, perfecting, maintaining, and/or enforcing
such intellectual property, and agree to execute all documents and give witness
where necessary. In the event SLM is unable, after reasonable efforts to secure
my signature on

12



--------------------------------------------------------------------------------



 



any letter patent, copyright, or other analogous protection relating to an
invention, whether because of my physical or mental incapacity or for any other
reason whatsoever, I hereby irrevocably designate and appoint SLM and its duly
authorized officer and agents as my agent and attorney-in-fact, to act for any
in SLM’s behalf and stead to execute and file any such application or
applications and to do all lawfully permitted acts to further prosecution and
issuance of letter patent, copyright or other analogous protection thereon with
the same legal force and effect as if executed by me. In addition, I agree to
promptly notify SLM’s General Counsel in writing of any patent or patent
application in which I am an inventor, but which is not assigned by this
paragraph, and which discloses or claims any Development made, conceived, or
written while I was employed by SLM. SLM and its licensees, successors, or
assigns (direct or indirect) are not required to designate me as an author of
any Development which is subject to this paragraph, when it is distributed,
publicly or otherwise, or to secure my permission to change or otherwise alter
its integrity. I hereby waive and release, to the extent permitted by law, all
rights in and to such designation and any rights I may have concerning
modifications of such Developments. I understand that any rights, waivers,
releases, and assignments herein granted and made by me are freely assignable by
SLM and are for the benefit of SLM and its subsidiaries, licensees, successors,
and assigns.
     (7) Except as required by statute, regulation or court order, or pursuant
to written consent given by SLM’s General Counsel, I agree not to disclose to
anyone else any of the information or materials which are proprietary or trade
secrets of SLM or are otherwise confidential. In addition, in consideration of
the Plan Benefits, I hereby acknowledge that I previously signed
confidentiality, intellectual property, and non-solicitation agreements with SLM
and that I continue to be bound by the terms of those agreements.

13



--------------------------------------------------------------------------------



 



     (8) I agree not to compete with SLM for the Restricted Period, which is
defined as the two-year period beginning with the date of my termination of
employment with SLM. “Compete” shall mean directly or indirectly through one or
more intermediaries (a) working or serving as a director, officer, employee,
consultant, agent, representative, or in any other capacity, with or without
compensation, on behalf of one or more entities engaged in SLM’s Business (as
defined below) in the United States, Canada, or any other country where SLM
either engages in SLM’s Business at the time of my termination or where SLM, at
the time of my termination, has developed a business plan or taken affirmative
steps to engage in SLM’s Business; (b) soliciting any current employees,
customers, or business partners of SLM, soliciting any former employees of SLM
who were employed by SLM within 12 months of my date of termination of
employment, inducing any customer or business partner of SLM to breach a
contract with SLM or any principal for whom SLM acts as agent to terminate such
agency relationship; and/or (c) making statements about SLM or its management
reasonably determined by the Board of Directors to be disparaging. For purposes
of this provision, the term “SLM’s Business” shall mean any business activity or
line of business similar to the type of business conducted by SLM at the time of
my termination of employment or which SLM at the time of my termination of
employment or within one year prior thereto have planned to enter into or
conduct. I expressly agree that the markets served by SLM extends nationally, to
Canada, and any other country where SLM is engaged in business at the time of my
termination of employment and are not dependent on the geographic location of
the executive personnel or the businesses by which they are employed and that
the restrictions set forth in this Section (8) are reasonable and are no greater
than are required for the protection of SLM.
     (9) I hereby acknowledge (a) that I initially received a copy of the
original draft of this Agreement and Release on or before [INSERT DATE];
(b) that I was offered a period of 21 days to review and consider it; (c) that I
understand I could use as much of the 21 day period as I wish prior to signing;
and (d) that I was strongly encouraged to consult with an attorney before
signing this Agreement and Release, and understood whether or not to do so was
my decision.
     (10) I understand that I may revoke the waiver of the Age Discrimination in
Employment Act (ADEA) claims made in this Agreement within seven (7) days of my
signing. Such revocation can be made by delivering a written notice of
revocation to Senior Vice President, Administration, Sallie Mae, 300 Continental
Drive, Newark, Delaware 19713. For this revocation to be effective, written
notice must be received by SLM no later than the close of business on the
seventh day after the Agreement is signed. If I revoke the waiver of the Age
Discrimination in Employment Act (ADEA) claims made in this Agreement and
Release within seven (7) days of my signing, my waiver and release of claims
under the ADEA shall not be effective or enforceable and I will not receive 70%
of the Plan Benefits.
     (11) If any provision of this Agreement and Release is held by a court of
competent jurisdiction or by an arbitrator to be contrary to law, the remaining
provisions of this Agreement and Release will remain in full force and effect.
     (12) These documents set forth the entire agreement between SLM and me, and
I believe the agreement to be fair and reasonable. This Agreement and Release
may not be modified or canceled in any manner, except in writing signed by both
SLM and me. I sign these

14



--------------------------------------------------------------------------------



 



documents freely, knowingly and voluntarily. I acknowledge that I have not
relied upon any representation or statement, written or oral, not set forth in
these documents.
     (13) In addition, in consideration of the payments and benefits described
above, I further agree to cooperate with Sallie Mae, Inc. (“SMI”), its
affiliates, and its legal counsel in any legal proceedings currently pending or
brought in the future against SMI, including, but not limited to:
(1) participation as a witness; (2) drafting, producing, and reviewing
documents; (3) assisting with interviews; and (4) contacting SMI.
     I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND ALL OF THE PROVISIONS OF THIS
AGREEMENT AND RELEASE, AND THAT I AM VOLUNTARILY ENTERING INTO IT.

                   
 
  Date    
[INSERT NAME]
       
 
                 
Name:
Senior Vice President, Administration
SLM Corporation
  Date    

15